Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Non-Final Rejection 

 The Status of Claims:
Claims 1-4 are pending. 
Claims 1-4 are rejected. 

DETAILED ACTION
1. 	Claims 1-4 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/496,279 09/20/2019 (US 11014927), which is a 371 of PCT/US2018/023405 03/20/2018 which claims benefit of 62/473,751 03/20/2017

    Drawings
3.         None. 
        IDS
4.          The IDS filed on 7/15/2021 are reviewed by the examiner.





Claim Objections

Claims 1-2 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3-4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 3-4 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The close prior art 
The prior art close to the current invention is Desai et al (US20150246025 A1) which  discloses the following compound:


    PNG
    media_image1.png
    202
    317
    media_image1.png
    Greyscale
. However, the prior art compound differs from the compound of the claimed invention : 
    PNG
    media_image2.png
    205
    358
    media_image2.png
    Greyscale


with respect to the substituents on the common core of the claimed compound,. Therefore, it would have been unobvious to the claimed invention.


Conclusion
Claims 1-4 are objected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/18/2022